1
                \         (N
                                i~^l .'j' 4         i
                                                                 !o:>
                                                                |U1
                                                                              JK.
                                                                 la     I      w
                                                   -J             Q
                                     I5 J"'
                                         9 • -o    T"                   ,r-   JS
                                                                              o
                                                                        s
                                                              LU^
                                                    C:.ri     LUCC      ^      c
                               TsrliJ
                    H                              13; 3:
                                                              00
                                                              *-ULi_
                                                                        e^
                                                                        S     <
                                                                               c
                                  :t^ r -                     CEO       1^
                                                                              O)
                               t ;jC5 4I ,
                                     ^ ^ # tS "f
                                                         a?
                                                                o
                                                                p

                                                                              JD
                                                                              §
           Cl   ^                          ii
                                             C^
                                                  3o 3
      .^1'S.s^ I"
          ^         "t^
     \^^Qf                           5.3^                I
                                                                                       97



    1
                           VENIREPERSONS:       (Indicating)

    2                      MR. KAYE;    Okay.      Keep them up because I

    3    am going to have to write all this down. Number 9. Put
    4    your hand down.     8.

    5                      Anyone else on the second row?                  No one on
    6    the second row?

    7                      Third row?     We have Ms. McNeill.

    8
                           VENIREPERSON McNEILL:           Yes.

    9                      MR. KAYE:     How are you?

    10
                           VENIREPERSON McNEILL:           Fine.

    11                     MR. KAYE:     I am going to come back and ask
    12   you why you feel that in a minute just because we haven't
    13   heard from you today.

                           Who else on the third row agrees with the
o   14


    15   indictment, means you have got to be a little bit guilty?
    16   I know I have asked you twice before, but what is your
    17   name, please?

    18
                           VENIREPERSON DAKAN:          Alana Dakan.          24.

    19                     MR. KAYE:     Got you.       Okay.      24.      Who else?

    20
                           VENIREPERSON MELONE:          (Indicating)

    21                     MR. KAYE:     26.     Melone.

    22                     And back row, who agrees with that?

    23
                           VENIREPERSONS:        (Indicating)

    24                     MR. KAYE:     You are 29.         30.    32.      Thank

    25   you very much.


o
                                  Susan Cheney, CSR, RPR
                     391st District Court Reporter, Tom Green County, Tx
                                                                                  142



    1    her.    Thank you very much, Ms. Taylor.
o   2
                           VENIREPERSON TAYLOR:            Thank you.

    3                      THE COURT:       All right.

    4                      Next is Number 30.           Do we really need to

    5    talk to Mr. Sides?

    6                      MR. CLAYTON:        I would just as soon, I

    7    think probably by agreement, we could let him go.
    8                      MR. KAYE:       Which one was he?

     9                     MR. CLAYTON:        Sides is the one that is

    10   always going to believe the police officer. He knew the
    11   hot buttons to get off jury service.
    12                     MR. KAYE:       Yes, that's fine with me to

    13   excuse him.

                           THE COURT:       Okay.      I am going to excuse
o   14


    15   Number 30, Gary Sides, for cause.

    16                     Okay.     Let me see where we are now.            We
    17   have got seven that we have struck up to 39, so that
    18   should be it.     The next one was 46.

    19                     MR. KAYE:       I thought it was 32.

    20                     THE COURT:        Ms. Fly.      I didn't call her

    21   name.



    22                     MR. CLAYTON:         No.


    23                     MR. KAYE:       All right.        I'm not sure why I

    24   have a note by her.        Must be my mistake.
    25                     THE COURT:        So that's it.


o
                                    Susan Cheney, GSR, RPR
                       391st District Court Reporter, Tom Green County, Tx